—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about March 23, 1999, which, sua sponte, transferred the action to Civil Court, New York County pursuant to CPLR 325 (d), unanimously reversed, on the law, without costs, the transfer vacated and the matter remanded to Supreme Court, New York County for further proceedings.
The claims alleged in the complaint in this action seek both equitable and monetary relief. The Civil Court has no jurisdiction to grant equitable relief and, as such, the action may not be transferred there as a matter of law (see, Haskin v Denoyer, 250 AD2d 458, 459). Concur — Ellerin, P. J., Nardelli, Lerner, Andrias and Friedman, JJ.